Citation Nr: 1233897	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  09-24 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a skin condition.

2.  Entitlement to service connection for a skin condition.

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for arthralgias.

4.  Entitlement to service connection for arthralgias.

5.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for myalgias.

6.  Entitlement to service connection for myalgias.

7.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for headaches.  

8.  Entitlement to service connection for headaches.

9.  Entitlement to service connection for a bilateral foot condition, to include pes planus.

10.  Entitlement to an initial rating higher than 30 percent for posttraumatic stress disorder from October 30, 2007 to January 6, 2012.

11.  Entitlement to a rating higher than 50 percent for posttraumatic stress disorder, effective January 6, 2012.

12.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, J.C., and M.C.


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran had active service from March 1988 to March 1992. 

This matter comes before the Board of Veterans' Appeals (Board) from a March 2008 decision of a Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for posttraumatic stress disorder (PTSD) and assigned a 30 percent disability rating.  The Veteran appealed for a higher rating.  The rating decision also denied claims to reopen previously denied claims for service connection for arthralgia, myalgia, and headaches, and denied service connection for a bilateral foot disorder.  The Veteran appealed this decision.  In a rating decision in March 2012, the RO increased the Veteran's rating for PTSD to 50 percent effective January 6, 2012.  The Veteran continued his appeal for higher ratings.  The Veteran testified a video conference hearing before the undersigned Veterans Law Judge in June 2012.  

In a rating decision in August 2011, the RO denied the Veteran's claim for entitlement to a TDIU.  More recently, the Veteran has claimed that his service-connected PTSD renders him unemployable.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim of entitlement to a TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record. Since the Veteran testified that PTSD rendered him unemployable, the issue has been raised.  Therefore, the Board finds that this issue is properly before it for appellate consideration.

The claims for service connection for arthralgias, myalgias, a skin condition, a bilateral foot condition, and headaches; the claim for increased ratings for PTSD; and the claim for entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  In a rating decision in May 1998, the RO reopened the Veteran's claim for service connection for a skin condition, and denied the claims for service connection for dermatitis, arthralgias and myalgia on the merits because the conditions were not shown to have had onset during service, nor were they shown to have been incurred therein; although the Veteran appealed the decision denying the claims for service connection for a skin disorder and joint pains, he subsequently withdrew the appeal.

2.  The additional evidence presented since the May 1998 rating decision that denied service connection for dermatitis, arthralgias and myalgias, is new in that it is not cumulative and was not previously considered by decision makers.  The evidence is also material because it raises a reasonable possibility of substantiating the claims for service connection.

3.  An April 2003 Board decision denied service connection for migraine headaches, to include as due to an undiagnosed illness. 

4.  The additional evidence presented since the April 2003 Board decision that denied service connection for migraine headaches is new in that it is not cumulative and was not previously considered by decision makers.  The evidence is also material because it raises a reasonable possibility of substantiating the claim for service connection.


CONCLUSIONS OF LAW

1.  The May 1998 rating decision that denied service connection for dermatitis, arthralgias and myalgia, is final.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.104 (2011).

2.  New and material evidence sufficient to reopen the previously denied claim of service connection for a skin condition has been received.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).

3.  New and material evidence sufficient to reopen the previously denied claim of service connection for arthralgias has been received.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).

4.  New and material evidence sufficient to reopen the previously denied claim of service connection for myalgias has been received.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).

5.  The April 2003 Board decision that denied service connection for migraine headaches, to include as due to an undiagnosed illness, is final.  38 U.S.C.A. §§ 5108, 7105 (West 2002 Supp. 2011); 38 C.F.R. §§ 3.104(a), 3.156, 3.160(d), 20.302, 20.1103 (2011). 

6.  New and material evidence sufficient to reopen the previously denied claim of service connection for headaches has been received.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

By way of history, in a rating decision in May 1995, the RO denied the Veteran's claim for service connection for headaches because the condition was not shown in service nor was the condition shown to be related to service.  The Veteran was informed of the decision and of his appellate rights in June 1995.  In July 1995, he submitted a statement indicating that he had constant headaches that he complained about before and after he left the military.  The Veteran did not express disagreement with the rating decision or a desire to appeal, therefore, the document is not a notice of disagreement.  See 38 C.F.R. § 20.201 (2011).  In August 1996, more than one year after the rating decision issued, the Veteran filed a notice of disagreement.  The RO considered his untimely notice of disagreement a claim to reopen and informed him by way of a September 1996 letter that the previous denial remained unchanged as new and material evidence had not been submitted to reopen the claim.  Appellate rights were also provided to the Veteran.  To the extent that the Veteran's July 1995 statement was new, the RO determined in September 1996 that new and material evidence had not been submitted to reopen the claim.  Accordingly, any pending claim was extinguished at that point and the September 1996 denial became final when he did not submit a notice of disagreement or new and material evidence within one year.  See 38 C.F.R. §§ 3.156(b), 20.1103 (2011).      

Also by way of the rating action in September 1996, the RO denied service connection for skin rashes on the grounds that while a service record showed treatment for a skin condition in August 1991, there was no evidence in the service records or post-service discharge, of permanent residuals or a chronic disability.  The Veteran was provided notice of the decision and of his appellate rights in that same month.  In October 1996, he submitted a statement but did not refer to the skin disorder.  

In January 1997, the Veteran submitted a statement requesting service connection for headaches and a skin disorder as due to undiagnosed illness.  He did not disagree with the September 1996 rating decision or express a desire to appeal the result, thus, his statement is not considered a notice of disagreement.  See 38 C.F.R. § 20.201 (2011).  Additional statements and medical evidence were received within one year which indicated that he had headaches and skin rashes that were related to service, to the extent that this evidence may have constituted new and material evidence, the Board notes that the claims were subsequently denied by the RO in May 1998.

By a rating decision in May 1998, the RO denied service connection for multiple claims as due to undiagnosed illness, to include claims for service connection for migraine headaches, dermatitis, myalgia, and arthralgias.  The RO reasoned that the evidence showed that the conditions did not occur nor were they caused by service.  The Veteran filed a notice of disagreement with respect to the headaches, dermatitis and myalgia, and the RO issued a statement of the case in August 1999, which was followed by the Veteran's timely substantive appeal.  In February 2001, the Board remanded the claims for additional development.  However, in April 2001, the Veteran withdrew the claims for service connection for dermatitis and myalgia.  He expressed his desire to continue his appeal of the claim for service connection for headaches, to include as secondary to the service-connected hearing loss and tinnitus.  Accordingly, the May 1998 rating decision that denied the Veteran's claims for service connection for myalgia and a skin condition is final with respect to those claims.  In addition, as the Veteran's notice of disagreement did not address arthralgias, and as new and material evidence was not submitted within one year concerning that issue, the decision is final with respect to that claim as well.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(b), 3.104, 20.200, 20.204, 20.300.

In April 2003, the Board denied the Veteran's claim for service connection for migraine headaches, to include as due to an undiagnosed illness.  The Board noted that the service treatment records contained no complaints or findings of headaches, and there was no evidence of complaints or headaches after discharge from service until March 1995.  The Board further noted that to the extent that VA examiners opined that the Veteran's headaches were incurred in service, the opinions were based on history provided by the Veteran which was not supported by the objective evidence of record.  The Veteran did not appeal the Board's April 2003 decision.  The Board's April 2003 decision that denied the Veteran's claim for service connection for headaches is final.  38 U.S.C.A. §§ 7104; 38 C.F.R. §§ 20.1100, 20.1104.

New and Material Evidence 

Skin Condition, Arthralgias, and Myalgias

In October 2007, the Veteran sought to reopen his claims for service connection for headaches, skin rashes, joint pain and fibromyalgia.  In the March 2008 rating decision on appeal, the RO denied the Veteran's claims to reopen previously denied claims for service connection for headaches, myalgia, arthralgia, and dermatitis, as new and material evidence had not been submitted in support of the claims.  In essence, the RO determined that the claimed conditions were not shown in service, nor was there any evidence that the conditions were incurred in service, to include as due to an undiagnosed illness.  

The RO, in the December 2010 supplemental statement of the case appeared to reopen the claims and then denied them on the merits.  However, the Board must also consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claims and adjudicate the claims de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  If the Board finds that no such evidence has been offered, that is where the analysis must end.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 8 Vet. App. 1 (1995).

A claim for service connection may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate a claims.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claims sought to be reopened, and must raise a reasonable possibility of substantiating the claims.  38 C.F.R. § 3.156(a) (2011).  Only evidence presented since the last final denial on any basis will be considered, in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The United States Court of Appeals for Veterans Claims (Court), has clarified that, with respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court further interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  In other words, it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would "force the Veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA."

With respect to the Veteran's application to reopen the claims for service connection for arthralgias, myalgias and a skin condition, at the time of the May 1998 rating decision, the evidence consisted of the Veteran's service treatment records, which showed that in September 1988 the Veteran was treated for tinea cruris.  A March 1991 treatment note documented the Veteran's participation in Operation Desert Storm and his exposure to hazardous hydrocarbons during Operation Al-Wafra and Al-Burquan oil fields in the emirate of Kuwait during the time period of February 24, 1991 to March 3, 1991.  An August 1991 report recorded complaints of a rash in the arms and trunk of the body, to include the lower back and chest.  The Veteran indicated that he may have been allergic to something in the field.  The impression was mild dermatitis.  On separation from service in February 1992, the Veteran denied a history of foot trouble, or skin problems.  

VA treatment records in March 1995, show that the Veteran complained of rashes and pain on the right wrist.  Reportedly the conditions had been symptomatic since service discharge.  In October 1995 he was seen for a pityririasis type rash, manifested by maculopapular lesions on the neck, trunk, arms and legs.  His medication for treatment for poison ivy was renewed at that time.  

In witness statements in January 1997, the Veteran's fiancée, his sister, and his mother, prepared statements to the effect that the Veteran suffered from rashes, joint and muscle pain, as well as headaches, following service in the Southwest Asia theater of operations during the Gulf War.

A private treatment note in February 1997, shows that the Veteran was being treated for rashes that had onset during the Veteran's service in Operation Desert Storm.  

In a March 1997 application for VA benefits for undiagnosed illness, the Veteran reported fatigue, headaches, muscle pain, joint pain, neurologic signs or symptoms, respiratory symptoms, sleep problems, gastrointestinal symptoms, menstrual disorders, and skin problems, to include rashes.

On VA skin examination in February 1997, the Veteran reported skin problems every 3 to 4 months since 1992.  The Veteran described erythematous eruptions that cleared up with steroid treatment.  On examination no rash was found.  The examiner diagnosed androgenic alopecia, and a history of recurrent dermatitis, in remission.  The examiner opined that it did not likely represent an eczematous reaction because of its brief duration.  

Evidence added to the record since the May 1998 rating decision includes VA treatment records which show continued complaints and treatment for a skin condition.  In September 1998 the Veteran complained of a severe rash.  In October 1998, the Veteran was treated for low back pain.  

A VA examination report in November 2001 recorded a history of a recurrent skin rash on his groin, feet, trunk and forearms since service.  The Veteran denied any problems with joint or muscle pain at the time of the examination.  The examiner diagnosed normal skin examination without evidence of dermatitis on examination, and no history of myalgia.  

VA treatment records show continued complaints and treatment for joint and muscle pain since service.  In February 2009 an assessment of joint pain was noted, as well as skin rashes that had onset in service and required continued treatment with medication, to include steroid and antibiotic pills.  In November 2007 the Veteran was seen for treatment of a bilateral foot skin condition that he had on and off since service.  His skin was noted to be red, cracked and swollen skin that was tender to the touch.  The Veteran experienced difficulty walking due to pain.  The assessment was tinea pedis with probable staph super infection.  Pustules were also noted on his hands.  In May 2009, a clinician noted a rash with sores that would not heal, on the hands and feet.  He was also seen for complaints of left arm pain due to a foreign body in the left forearm incurred when he was injured in Iraq during service.  Recurrent musculoskeletal pain and stiffness was also noted.  In October 2009, he underwent surgical excision of the foreign body from his left forearm.  

The Veteran underwent a VA Gulf War examination in April 2010.  The Veteran complained of a recurrent rash on his hands and feet, and joint pain.  The Veteran related onset of his recurrent rashes, arthralgias, and myalgias, while serving in the Southwest Asia theater of operations during the Gulf War.  The Veteran, who reported working on a farm, stated that with regards to his joint and muscle pain, he was able to walk without restrictions, stand several hours and carry 2 50 pounds bags of feed for 30 feet.  The examiner diagnosed diffuse atraumatic arthralgias/myalgias with normal examination, and opined that arthralgias and myalgias were common in people with mental conditions, not consistent with an undiagnosed illness in the context of Southwest Asia service because it was a clear diagnosis and recognized clinical entity with no specific etiology.  The examiner also diagnosed tinea pedis with no dermatological diagnosis of the upper extremities as none was found on examination, although tinea was suspected.  The examiner opined that the rash had no specific diagnosis, but it was not an undiagnosed illness in the context of Southwest Asia service.  Subsequent VA treatment records contained clinical impressions and treatment for lumbago and vague musculoskeletal distress.  

In June 2012, the Veteran testified that he had experienced chronic and recurrent  rashes in his arms and feet since service.  Specifically, he asserted that his skin initially became symptomatic while serving in Saudi Arabia and Kuwait where he handled ammunitions such as uranium and other hazardous materials without protection.  The Veteran testified that he was told that he had really bad arthritis that caused his joints to swell and become painful.  He was treated with medication.  While he experienced joint and muscle pain all over his body, his left arm post-excision of a foreign body of a metal was most painful 

This evidence is new.  It was not of record prior to May 1998.  This evidence is material because it raises a reasonable possibility of substantiating the claim.  The evidence does suggest and insinuate that the appellant now suffers from chronic and recurrent joint and muscle pains, as well as a skin disability that were initially manifest following exposure to hazardous materials, to include uranium, while stationed in the Southwest Asia theater of operations during the Persian Gulf War.  Specifically the Veteran's June 2012 testimony and treatment records that contain a medical history of onset of the conditions during active duty, albeit as reported by the Veteran, is sufficient to reopen the claims, because that evidence was not previously considered by agency decision makers, is not cumulative or redundant, relates to an unestablished fact necessary to substantiate the claims, and together with previously considered evidence of record, raises a reasonable possibility of substantiating the claims.  38 C.F.R. § 3.156 (2011).  The Veteran's testimony, those reports, diagnoses, and medical evidence that etiologically relate onset of the current arthralgias, myalgias, and skin disorder, to service, are presumed credible for the purpose of determining whether the evidence is material.  Thus, the claims are reopened.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Accordingly, the Board finds that new and material evidence has been submitted.  The claims for service connection for arthralgias, myalgias, and skin disorder, is reopened.  To that extent only, the claims are allowed.

Headaches

At the time of the April 2003 Board decision, the evidence consisted of the Veteran's service treatment records, which contained no complaints, findings or diagnosis consistent with a headache disorder, and on separation from service in February 1992, the Veteran denied a history of frequent or severe headaches.  

VA treatment records in January 1994, show that the Veteran was seen for headaches.  In March 1995, the Veteran complained of headaches that had been symptomatic since service discharge.  In September 1998 the Veteran complained of headaches.  In October 1999, he reported onset of headaches in 1991, while stationed in Japan, and associated with hearing loss and tinnitus.  

In witness statements in January 1997, the Veteran's fiancée, his sister, and his mother, prepared statements to the effect that the Veteran suffered from headaches following service in the Southwest Asia theater of operations during the Gulf War.

The Veteran underwent a general VA examination in February 1997.  He reported headaches, along with an in-service history of exposure to heavy smoke from oil fires for at least 3 days, along with exposure to other chemicals.  He reported being employed as a police officer and being a part time farmer.  Following an examination of the Veteran, the examiner diagnosed headaches, and opined that the Veteran's migraine headaches may have been elicited or at least aggravated, by his tour of duty in the Persian Gulf with the environmental exposures that he experienced there.  On VA examination in November 2001, the Veteran reported headaches since 1991.  The examiner diagnosed chronic headaches and opined that the Veteran's headaches were as likely as not related to service.  

Evidence received since the most recent denial include VA treatment records which show continued complaints and treatment for headaches with history of onset of the condition in 1991 or 1992.  A VA Gulf War examination report dated in April 2010, noted complaints of headaches with onset while serving in the Southwest Asia theater of operations during the Gulf War.  Reportedly, the Veteran had stopped working as a police officer because he could not perform his occupational duties due to medication for his headaches.  The examiner diagnosed headaches and opined that the Veteran's headaches, previously diagnosed as migraines, were a recognized clinical entity with no specific etiology but with a clear diagnosis.  Subsequent VA treatment records contained clinical impressions and treatment for chronic migraine headaches.  

In June 2012, the Veteran testified while serving in Saudi Arabia and Kuwait he was exposed to hazardous materials without protection.  He reported onset of headaches during his service in the Southwest Asia theater of operations during the Gulf War.  

This evidence is new.  It was not of record prior to April 2003.  This evidence is material because it raises a reasonable possibility of substantiating the claim.  The evidence does suggest and insinuate that the appellant now suffers from chronic and recurrent headaches that were initially manifest following exposure to hazardous materials while stationed in the Southwest Asia theater of operations during the Persian Gulf War.  Specifically the Veteran's June 2012 testimony and treatment records that contain a medical history of onset of the condition during active duty following exposure to hazardous materials, albeit as reported by the Veteran, is sufficient to reopen the claim, because that evidence was not previously considered by agency decision makers, is not cumulative or redundant, relates to an unestablished fact necessary to substantiate the claim, and together with previously considered evidence of record, raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2011).  That testimony is presumed credible for the purpose of determining whether the evidence is material.  Thus, the claim is reopened.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Accordingly, the Board finds that new and material evidence has been submitted.  The claim for service connection for headaches is reopened.  To that extent only, the claim is allowed.


ORDER

New and material evidence has been received to reopen the claim for service connection for a skin disorder.  To that extent only, the appeal is allowed.

New and material evidence has been received to reopen the claim for service connection for myalgia.  To that extent only, the appeal is allowed.

New and material evidence has been received to reopen the claim for service connection for arthralgias.  To that extent only, the appeal is allowed.

New and material evidence has been received to reopen the claim for service connection for headaches.  To that extent only, the appeal is allowed.


REMAND

VA has a duty to assist claimants in the development of facts pertinent to claims and VA must accomplish additional development of the evidence if the record before it is inadequate.  38 U.S.C.A. § 5103A (West 2002).  The Board regrets the additional delay that will result from this remand.  Nevertheless, the Board is constrained by the fact that proper adjudication of the claims requires additional development.

In light of the reopening of the claims of service connection for headaches, a skin disorder, arthralgias, and myalgias, the Board finds that further development is necessary prior to the disposition of the claims.  As noted previously, the Veteran contends that he currently suffers from headaches, a skin disorder, arthralgias, and myalgias, which either had onset in service, or are due to an undiagnosed illness incurred while serving in the Southwest Asia theater of operations during the Persian Gulf War.  

The Veteran's service records documented his participation in Operation Desert Storm and his exposure to hazardous hydrocarbons during Operation Al-Wafra and Al-Burquan oil fields in the emirate of Kuwait during the time period of February 24, 1991 to March 3, 1991.  Thus, his status as a Persian Gulf Veteran is confirmed.  Accordingly, the Board is required to consider whether service connection may be warranted under the provisions of 38 C.F.R. § 3.317 (2011). 

Subject to various conditions, service connection may be granted for a disability due to undiagnosed illness of a Veteran who served in the Southwest Asia Theater of Operations during the Persian Gulf War.  Among the requirements are that there are objective indications of a chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as fatigue, signs or symptoms involving the skin, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper and lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders.  The illness must become manifest during either active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more, under an appropriate diagnostic code of 38 C.F.R. Part 4.  By  history, physical examination, and laboratory tests, the disability cannot be attributed to any known clinical diagnosis.  There must be objective signs that are perceptible to an examining physician and other non- medical indicators that are capable of independent verification.  There must be a minimum of a six-month period of chronicity.  The evidence must not relate the undiagnosed illness to a cause other than being in the Southwest Asia theater of operations during the Persian Gulf War.  38 U.S.C.A. § 1117 (West 2002 & Supp. 2011); 38 C.F.R. § 3.317 (2011).  If signs or symptoms have been medically attributed to a diagnosed (rather than undiagnosed) illness, the Persian Gulf War presumption of service connection does not apply.  VAOPGCPREC 8-98 (1998), 63 Fed. Reg. 56703 (1998).

Qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): (A) an undiagnosed illness; (B) the following medically unexplained chronic multi-symptom illnesses that are defined by a cluster of signs or symptoms: (1) chronic fatigue syndrome; (2) fibromyalgia; (3) irritable bowel syndrome; or (4) any other illness that the Secretary determines meets the criteria in 38 C.F.R. § 3.317(a)(2)(ii) for a medically unexplained chronic multi-symptom illness; or (C) any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service-connection.  38 C.F.R. § 3.317(a)(2)(i) (2011).  The term medically unexplained chronic multi-symptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multi-symptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii) (2011).  Objective indications of chronic disability include both signs, in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3) (2011).

Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4) (2011).

With regards to the Veteran's claim for service connection for headaches, on VA examination in February 1997, the examiner diagnosed headaches, and opined that the Veteran's migraine headaches may have been elicited or at least aggravated, by his tour of duty in the Persian Gulf with the environmental exposures that he experienced there.  Similarly, a VA examiner in November 2001 diagnosed chronic headaches and opined that the Veteran's headaches were as likely as not related to service.  However, on VA Gulf War examination in April 2010, the examiner diagnosed headaches and opined that the Veteran's headaches, previously diagnosed as migraines, were a recognized clinical entity with no specific etiology, but with a clear diagnosis.  In light of the conflicting medical opinions, and as the examiners have not provided a rationale for the opinions rendered, the Board finds it necessary to remand for a VA examination and etiological opinion that addresses the Veteran's contentions.  

Additionally, a disability may be service-connected if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  Moreover, when aggravation of a nonservice-connected condition is proximately due to or the result of a service-connected condition, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  The Veteran has also asserted entitlement to service connection for headaches as secondary to a service-connected disability, to include PTSD, bilateral hearing loss, a sinus disability, and tinnitus.  As no VA examiner has yet addressed whether those conditions are related, on remand an additional opinion to address that question should be obtained.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(4) (2011).  The RO has not provided the Veteran with proper VCAA notice on the secondary aspect of the claim.  Thus, on remand, corrective notice should be provided.

With regards to the Veteran's claim for service connection for a skin disorder, on VA skin examination in February 1997, the examiner diagnosed a history of recurrent dermatitis, in remission, because none was found on examination.  The examiner opined that it did not likely represent an eczematous reaction because of its brief duration.  On VA examination in November 2001, the examiner noted a history of a recurrent skin rash on his groin, feet, trunk and forearms since service.  The examiner diagnosed normal skin examination without evidence of dermatitis on examination.  An opinion regarding the etiology of the Veteran's skin condition, as documented in the VA treatment records, was not rendered.  

On VA Gulf War examination in April 2010, the Veteran complained of a recurrent rash on his hands and feet.  The Veteran reported onset of his recurrent rashes while serving in the Southwest Asia theater of operations during the Gulf War.  The examiner diagnosed tinea pedis with no dermatological diagnosis of the upper extremities because reportedly none was found on examination, although tinea was suspected.  The examiner opined that the rash had no specific diagnosis, but it was not an undiagnosed illness in the context of Southwest Asia service.  

With regard to the Veteran's claim for service connection for myalgia and arthralgia, on VA examination in February 1997 the examiner associated the Veteran's complaints of joint pain and myalgia to problems sleeping caused by headaches.  Thereafter, on VA examination in November 2001, the Veteran denied any problems with joint or muscle pain and accordingly, the examiner noted no history of myalgia based on the Veteran's report.  Thereafter the Veteran underwent a VA Gulf War examination in April 2010.  The examiner diagnosed diffuse atraumatic arthralgias/myalgias with normal examination, and opined that arthralgias and myalgias were common in people with mental conditions, not consistent with an undiagnosed illness in the context of Southwest Asia service because it was a clear diagnosis and recognized clinical entity with no specific etiology.  

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

As the Board finds the noted opinions are inadequate due to missing or confusing rationale, further examination and medical opinion-based on full review of the record and supported by stated rationale-is needed to fairly resolve the Veteran's claims for service connection for arthralgias, myalgia, and a skin condition.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In addition, the record raises the issue of whether the skin disorder is secondary to the service-connected PTSD, see hearing transcript at p. 11, and whether the arthralgias and myalgias are secondary to the service-connected PTSD, see informal hearing presentation of the accredited representative dated in April 2012 at p. 2.  The Veteran should be provided with notice as to how to substantiate his claims for secondary service connection pursuant to 38 C.F.R. § 3.159 and the examiners should address whether it is at least as likely as not that the skin disorder, arthralgias and myalgias are due to or aggravated by the service-connected psychiatric disorder.  

Next, the Veteran reports that he currently suffers from a bilateral foot condition, to include bilateral pes planus, which he developed in service due to problems with ill-fitting boots while carrying heavy equipment.  He stated he was fitted with orthotics in service.  VA treatment notes in November 2007 recorded an assessment of pes cavus.  Custom molded arch supports were ordered.  

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011); Robinette v. Brown, 8 Vet. App. 69 (1995).  The Veteran is competent to report the onset of bilateral foot problems, to include flat feet, during service, and the continuity of symptoms after service.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  Because he is not competent, however, to relate his in-service symptoms to any currently diagnosed disorders, and such relationship remains unclear to the Board, the Board finds that a VA examination is necessary in order to fairly decide his claim.  McLendon v. Nicholson, 20 Vet. App. (2006). 

As mentioned in the Introduction, the evidence of record raises a claim for entitlement to TDIU.  At the June 2012 personal hearing, the Veteran claimed that his service-connected PTSD rendered him unemployable.  Although an August 2011 rating decision denied the Veteran's claim for entitlement to a TDIU, the Veteran has since indicated that he is unemployable due to his service-connected psychiatric disorder.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim of entitlement to a TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  Therefore, the Board finds that this issue is properly before it for appellate consideration.

The Board finds that the Veteran's claim for TDIU is inextricably intertwined with the claims for service connection for headaches, a skin disorder, arthralgias, and myalgias, because adjudication of these claims may affect the merits and outcome of the claim for TDIU.  Accordingly, the claim for a TDIU should be considered after adjudication of the claims for service connection being remanded herein.  Harris v. Derwinski, 1 Vet. App. 180 (1991). 

Additionally, the issue of whether the Veteran is entitled to higher disability ratings for PTSD is intertwined with the issue of TDIU since both involve whether there is total occupational impairment.  See Smith v. Gober, 236 F.3d 1370, 1372 (Fed. Cir. 2001) (where facts underlying separate claims are "intimately connected," interests of judicial economy and avoidance of piecemeal litigation require that the claims be adjudicated together).  Therefore, this issue cannot be decided on the merits until the issue of entitlement to TDIU can be determined.

Finally, as the Veteran receives medical care through VA, treatment records dating from March 2012 should be obtained.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records dated since March 2012. 

2.  Send the Veteran a letter that complies with the notification requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The letter should indicate what evidence is required to substantiate a claim for service connection for headaches, a skin disorder, myalgias, and arthralgias, as secondary to a service-connected disability or disabilities.

3.  Schedule the Veteran for a VA examination for the purpose of ascertaining the etiology of his headaches.  The examiner must review the claims file and the examination report should note that review.  All tests and studies deemed necessary by the examiner should be performed.  The examiner is asked to provide the following opinions: 

a) Does the Veteran have objective indications (signs and non-medical indicators capable of independent verification) of a chronic disability (existing for six months or more) manifested by headaches? If so, can that disability be attributed to any known medical causation, to include migraine headaches, or are those problems manifestations of an undiagnosed illness unattributable to any known medical causation?  Please provide a complete explanation for the opinion that is based on the facts and medical principles.  

b) For each known clinical diagnosis rendered in conjunction with the Veteran's claimed headache disorder, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the headache disorder is etiologically related to the Veteran's service, to include his documented participation in Operation Desert Storm and his exposure to hazardous hydrocarbons during Operation Al-Wafra and Al-Burquan oil fields in the emirate of Kuwait during the time period of February 24, 1991 to March 3, 1991.  The examiner must consider the Veteran's statements regarding continuity of symptomatology since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Please provide a complete explanation for the opinion that is based on the facts and medical principles.  

c) For each known clinical diagnosis rendered in conjunction with the Veteran's claimed headache disorder, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the headache disorder was caused by a service-connected disability, to include PTSD, bilateral hearing loss, a sinus disability, or tinnitus?  Please provide a complete explanation for the opinion that is based on the facts and medical principles.  

d) For each known clinical diagnosis rendered in conjunction with the Veteran's claimed headache disorder, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the headache disorder was aggravated (permanently increased in severity beyond the natural progress of the condition) by a service-connected disability, to include PTSD, bilateral hearing loss, a sinus disability, or tinnitus? If aggravation is found, the examiner should provide the baseline manifestations of the Veteran's headaches prior to aggravation and the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected disability.  Please provide a complete explanation for the opinion that is based on the facts and medical principles.  

4.  Schedule the Veteran for a VA examination for the purpose of ascertaining the etiology of his complaints of painful joints and muscles.  The examiner must review the claims file and the examination report should note that review.  All tests and studies deemed necessary by the examiner should be performed.  The examiner is asked to provide the following opinions: 

a) Does the Veteran have objective indications (signs and non-medical indicators capable of independent verification) of a chronic disability (existing for six months or more) manifested by painful joints and muscles? Please specify which joints or muscles are affected.  If so, and for each joint or muscle affected, can that disability be attributed to any known medical causation, to include fibromyalgia or advancing age, or are those problems manifestations of an undiagnosed illness unattributable to any known medical causation?  Please provide a complete explanation for the opinion that is based on the facts and medical principles.  

b) For each known clinical diagnosis rendered in conjunction with the Veteran's claimed disorders, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that disorder is etiologically related to the Veteran's service, to include his documented participation in Operation Desert Storm and his exposure to hazardous hydrocarbons during Operation Al-Wafra and Al-Burquan oil fields in the emirate of Kuwait during the time period of February 24, 1991 to March 3, 1991.  The examiner must consider the Veteran's statements regarding continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Please provide a complete explanation for the opinion that is based on the facts and medical principles.  

c) For each known clinical diagnosis rendered in conjunction with the Veteran's claimed disorder manifested by painful joints and muscles, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the disorder was caused by the service-connected PTSD?  Please provide a complete explanation for the opinion that is based on the facts and medical principles.  

d) For each known clinical diagnosis rendered in conjunction with the Veteran's claimed disorder manifested by painful joints and muscles, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the disorder was aggravated (permanently increased in severity beyond the natural progress of the condition) by the service-connected PTSD? If aggravation is found, the examiner should provide the baseline manifestations of the Veteran's claimed disorder manifested by painful joints and muscles prior to aggravation and the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected disability.  Please provide a complete explanation for the opinion that is based on the facts and medical principles.  

5.  Schedule the Veteran for a VA examination for the purpose of ascertaining the etiology of his skin condition, if possible during a period of time when the Veteran experiences the symptoms.  If such is not possible, an explanation should be provided in the examination report.  The examiner must review the claims file and the examination report should note that review.  All tests and studies deemed necessary by the examiner should be performed.  The examiner is asked to provide the following opinions: 

a) Does the Veteran have objective indications (signs and non-medical indicators capable of independent verification) of a chronic disability (existing for six months or more) manifested by a skin disorder? Please specify all areas that are affected by the claimed disorder.  If so, and for each area affected, can that disability be attributed to any known medical causation, or are those problems manifestations of an undiagnosed illness unattributable to any known medical causation?  Please provide a complete explanation for the opinion that is based on the facts and medical principles.  

b) For each known clinical diagnosis rendered in conjunction with the Veteran's claimed skin disorder, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that disorder is etiologically related to the Veteran's service, to include his documented participation in Operation Desert Storm and his exposure to hazardous hydrocarbons during Operation Al-Wafra and Al-Burquan oil fields in the emirate of Kuwait during the time period of February 24, 1991 to March 3, 1991.  The examiner must consider the Veteran's statements regarding continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Please provide a complete explanation for the opinion that is based on the facts and medical principles.  

c) For each known clinical diagnosis rendered in conjunction with the Veteran's claimed skin disorder the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the skin disorder was caused by the service-connected PTSD?  Please provide a complete explanation for the opinion that is based on the facts and medical principles.  

d) For each known clinical diagnosis rendered in conjunction with the Veteran's claimed skin disorder, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the skin disorder was aggravated (permanently increased in severity beyond the natural progress of the condition) by the service-connected PTSD? If aggravation is found, the examiner should provide the baseline manifestations of the Veteran's claimed skin disorder prior to aggravation and the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected disability.  Please provide a complete explanation for the opinion that is based on the facts and medical principles.  

6.  Schedule the Veteran for a VA examination to determine the nature, extent, onset and etiology of any bilateral foot disability found to be present.  The examiner must review the claims file and the examination report should note that review.  All tests and studies deemed necessary by the examiner should be performed.  The examiner should provide an opinion as to the following: 

a) Specify all currently diagnosed bilateral foot disabilities, other than a skin disorder, and including pes planus and pes cavus.  Any necessary tests should be performed.  

b) Is it at least as likely as not (50 percent probability or greater) that any current bilateral foot disability began in or is related to the Veteran's active service?  The examiner must consider lay statements regarding in-service occurrence of an injury and continuity of symptoms.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Please provide a complete explanation for the opinion that is based on the facts and medical principles.  

7.  Then, after ensuring the examination reports are adequate and undertaking any additional development action that is deemed warranted, readjudicate the claims, to include the claim for increased ratings for PTSD and entitlement to a TDIU.  If any claim remains denied, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


